                   Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 1 of 13
                                           LICENSE AGREEMENT                 Exhibit 1-1, p.1                                                    No: 6780

                                     George R. Brown Convention Center
                                                         Republican Party of Texas
                                                            2020 State Convention
THIS LICENSE AGREEMENT (“Agreement”) is made by and between Houston First Corporation (“HFC”), a local government corporation whose
address is 1001 Avenida de las Americas, Houston, Texas 77010 and Republican Party of Texas ("Licensee") whose address is 1108 Lavaca Ste
500, Austin TX 78701.

1. License. HFC hereby grants and Licensee hereby accepts a license to use and to occupy a certain portion of the GEORGE R. BROWN
CONVENTION CENTER (the “Facility”), for the License Period and License Fees described in detail in the attached Exhibit “A”.

2. Event. Licensee represents and warrants that it will use the Premises for the following function or activity: 2020 State Convention (the “Event”).


3. License Period. The term of this License Agreement shall be from May 11, 2020 6:00 AM to May 17, 2020 11:59 PM (“License Period”), which
includes move-in and move-out.

4. Payment. In consideration of the license granted herein, Licensee shall pay HFC the License Fee in accordance with the payment schedule set forth
in Exhibit "A". If an instrument given for payment for an amount due under this Agreement is dishonored, then HFC, with out foregoing any other
available remedy, shall assess and Licensee shall pay a charge of $40.00.

5. Equipment. The License Fee is for the Premises only and does not include rental charges for tables, chairs, risers, portable dance floors, p ianos,
sound systems or any other equipment. Except as may otherwise be provided herein, use of equipment is at the option and additional expense of
Licensee.

6. Invoice. Within 14 calendar days after the last day of the License Period, HFC shall issue an accounting statement to Licensee itemizi ng all charges
and/or credits (the “Invoice”). Licensee shall pay HFC any undisputed amount due within 30 calendar days from the date of the Invoice. Licensee
agrees to notify HFC within such time in the event of any disputed amount and agrees that the Invoice shall otherwise be deemed accurat e and
accepted by Licensee. Outstanding balances shall be subject to an additional charge of 1.5% per month. Partial payment by Licensee shall not
constitute an accord and satisfaction of any amount due hereunder.

7. Insurance. Licensee shall, at its sole cost and expense, procure and maintain insurance coverage through the duration of the License Period in
accordance with the following provisions:
a. Commercial General Liability, including coverage for contractual liability, bodily injury or death, property damage, and p ersonal and advertising injury
in amounts not less than $1,000,000 per occurrence with a $2,000,000 aggregate. Licensee's Commercial General Liability insuranc e shall be primary
and noncontributory to any similar insurance HFC may maintain.
b. Automobile liability insurance with a combined single limit of $1,000,000, including owned, hired and non-owned automobiles.
c. Workers' Compensation in the statutory amount.
d. Employer's Liability with limits not less than $1,000,000 for each accident, disease limits of $1,000,000 per policy and $ 1,000,000 per employee.
e. An additional insured endorsement on all policies, except Workers' Compensation and Employer's Liability, shall be included in favor of HFC and the
City of Houston.
f. An endorsement waiving any claim or right of subrogation shall be included on all policies in favor of HFC and the City of Houston.
g. Any policy issuer shall have an A.M. Best rating of at least A-, with a financial size category of Class VII or better.

Licensee shall deliver to HFC a certificate with respect to the aforementioned policies no later than 60 calendar days prior to the first day of the License
Period or upon execution of the Agreement, whichever is later.

Licensee shall require its contractors to procure and maintain commercial general liability insurance listing HFC and the City of Houston as additional
insureds and with an endorsement waiving any claim or right of subrogation with limits of not less than $1,000,000 per occurr ence with a $2,000,000
aggregate before allowing such persons to enter the Facility.

NEITHER THE ISSUANCE OF ANY INSURANCE POLICY REQUIRED UNDER THIS AGREEMENT NOR THE MINIMUM LIMITS SPECIFIED
ABOVE SHALL BE DEEMED TO LIMIT OR RESTRICT IN ANY WAY THE LIABILITY OF LICENSEE ARISING UNDER OR OUT OF THIS
AGREEMENT. LICENSEE SHALL BE LIABLE FOR ANY LOSS, DAMAGE OR LIABILITY SUFFERED OR INCURRED BY HFC AS THE RESULT
OF THE FAILURE OF LICENSEE TO MAINTAIN OR CAUSE TO BE MAINTAINED THE TYPES OR AMOUNTS OF INSURANCE REQUIRED TO BE
MAINTAINED BY LICENSEE UNDER THE TERMS OF THIS AGREEMENT.

8. Exclusive Services. HFC and its exclusive providers have sole and total control over all of the following services (collectively, “Exclusive Serv ices”):
(i) Food and beverage service (including samples); (ii) Temporary utilities (electrical, compressed air, water, and drainage); (iii) Telecommunications
(voice, data, and network services); (iv) Exhibit booth cleaning; (v) Facility-affixed audio; and (vi) Structural rigging.

Exclusive Services required by Licensee for the Event must be ordered separately from the appropriate provider. The License F ee does not include
charges for Exclusive Services. Licensee may, however, use existing 110v outlets in Rooms within available load tolerances at no charge.




  July 20, 2017                                                                                                                                Page 1 of 13
                   Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 2 of 13
                                         Republican Party of Texas           Exhibit 1-1, p.2
                                                          2020 State Convention

9. Terms and Conditions; Rules and Regulations. The Terms and Conditions and Rules and Regulations are attached hereto and made a part hereof
for all purposes.

10. Definitions. Terms defined herein shall have the same meaning in the Terms and Conditions and Rules and Regulations. Terms capitalized her ein,
but not defined herein, shall have the meaning assigned to such terms in the Terms and Conditions or Rules and Regulations.

11. Rejection of Licensee's Offer. The execution and delivery of this Agreement to HFC constitutes an offer by Licensee that HFC may reject at any
time prior to the execution of this Agreement by HFC.

12. Authority to Sign. The signer of the Agreement hereby represents and warrants that he or she has full authority to execute this Agreement and
bind Licensee.

13. Entire Agreement. This Agreement, Exhibit "A", Terms and Conditions, and Rules and Regulations, constitute the entire agreement between HFC
and Licensee. No prior written or contemporaneous oral promises or representations shall be binding upon HFC. The Agreement sh all not be amended
or changed except by written amendment signed by HFC and Licensee. In the event of a conflict, the following ord er shall control: Agreement; Exhibit
"A"; Terms and Conditions; Rules and Regulations.




A copy of this signed Agreement must be received by HFC no later than July 31, 2017, or the License Period dates are subject to being released at the
sole discretion of HFC. This Agreement shall be effective on the date of signature by HFC.

Licensee and HFC have caused this Agreement to be executed by their duly authorized representatives, effective for all purpos es as of the date of
signature by HFC (“Effective Date”).



Republican Party of Texas ("Licensee")



By:          ______________________________________________                         Date:    _________________________________________
Name:
Title:

Houston First Corporation      ("HFC")


By:          ______________________________________________                         Date:    _________________________________________
Name:    Dawn Ullrich
Title:   President & CEO




  July 20, 2017                                                                                                                           Page 2 of 13
                       Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 3 of 13
                                             Republican Party of Texas           Exhibit 1-1, p.3
                                                                2020 State Convention

                                                                         Exhibit A                                                              No: 6780


Premises & License Fees
Premises                                                         Start                      End                                        License Fees
Exhibit Hall BC (Move-in)                                 May-11-20      06:00 am   May-14-20     11:59 pm                                $12,500.00
Exhibit Hall BC (General Session)                         May-15-20      06:00 am   May-17-20     11:59 pm                                $48,000.00
Exhibit Hall A (Move-in)                                  May-12-20      06:00 am   May-14-20     11:59 pm
Exhibit Hall A (Exhibits)                                 May-15-20      06:00 am   May-17-20     11:59 pm                                $30,000.00
Grand Ballroom ABC                                        May-14-20      06:00 am   May-17-20     11:59 pm
General Assembly Theater ABC                              May-14-20      06:00 am   May-17-20     11:59 pm
Room 322                                                  May-14-20      06:00 am   May-14-20     11:59 pm
Room 330                                                  May-12-20      06:00 am   May-17-20     11:59 pm
Room 332                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 340                                                  May-12-20      06:00 am   May-17-20     11:59 pm
Room 342                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 350                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 351                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 352                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 360                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 361                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 362                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 370                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 371                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 372                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 380                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 381                                                  May-14-20      06:00 am   May-17-20     11:59 pm
Room 382                                                  May-14-20      06:00 am   May-17-20     11:59 pm

                                                                                        Premises & License Fees Subtotal:                $90,500.00


Other Charges
                                                                                                                                           Amount
14,000 Chairs at $1.00 each for the General Session in Halls BC; additional fees apply for reset of chairs.                               $14,000.00
                                                                                                             Other Charges Subtotal:      $14,000.00

                                                                                                                             Total:    $104,500.00

Payment Schedule
Due Date              Description                                          Amount
Jul 31, 2017         Payment Due with Contract                         $23,000.00
Mar 13, 2020         Second Payment                                    $81,500.00

                                                 Total:               $104,500.00
Please make checks payable to:
     Houston First Corporation
     P.O. Box 61469
     Houston, TX 77208
     Attention: Accounting Department




  July 20, 2017                                                                                                                               Page 3 of 13
                 Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 4 of 13
                                       Republican Party of Texas           Exhibit 1-1, p.4
                                                     2020 State Convention

                                                            Exhibit A                                                            No: 6780


Special Terms
First-Time Set
HFC agrees to provide first-time setup of tables (un-skirted, except for head tables), risers (un-skirted, except for ballroom and
general session stage) and chairs in the Rooms (excluding Exhibit Halls) based on available inventory during the Event.

A/V Concessions
HFC agrees to provide complimentary podiums based on available inventory and waive patch fees for Rooms featuring built-in
speakers.

Limitation of Liability
HFC acknowledges that Licensee’s members (including committee members), officers and employees do not assume personal
liability for any debt, liability or obligation of Licensee hereunder; HFC agrees to look only to the funds and property of Licensee for
payment of any debt, damage, judgment, decree, or other amount due to HFC from Licensee under this Agreement.




 July 20, 2017                                                                                                                  Page 4 of 13
                  Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 5 of 13
                                        Republican Party of Texas           Exhibit 1-1, p.5
                                                           2020 State Convention

                                                    TERMS AND CONDITIONS

                                                George R. Brown Convention Center
1. Definitions. Terms defined herein shall have the same meaning in the License Agreement and Rules and Regulations. Terms capitalized herein,
but not defined herein, shall have the meaning assigned to such terms in the License Agreement or Rules and Regulations.

2. Condition of the Premises.
(a) HFC makes no warranty or representation to Licensee of any kind, express or implied, regarding the suitability of the Fac ility, or any portion
thereof, as built, for any aspect of the use Licensee expects or intends to make of the Facility, including the Premises. The Premises are offered by
HFC and accepted by Licensee in its current condition, on an "AS IS" basis. Commencement of the use of the Premises shall be conclusive that the
Premises were in good repair and in satisfactory condition, fitness and order when such use commenced. LICENSEE FURTHER AGREES THAT
THE PREMISES SHALL BE DELIVERED BY HFC TO LICENSEE "AS IS", "WHERE IS" AND "WITH ANY AND ALL FAULTS" AND WITHOUT
ANY WARRANTY, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY OR FITNESS FOR THE USE THEREOF FOR ANY PARTICULAR
PURPOSE.

(b) Upon reasonable notice, either party shall be entitled to request a mutual inspection of the Premises before and/or after the License Period,
together with an inspection report signed by each party.

(c) At the end of the License Period, the Premises shall be vacated and surrendered up to HFC in the same condition found bef ore the
commencement of the License Period, excepting damage due to ordinary wear and tear, the elements, Force Majeure, or any other cause not
occasioned by a negligent or intentional act or failure to act of Licensee or an agent, employee, contractor or invitee of Licensee.

(d) Should Licensee fail to vacate and surrender the Premises at the end of the License Period, Licensee shall pay to HFC as liquidated damages
and not as a penalty (both parties hereto agreeing that damages from such a holding over are difficult to ascertain), for eac h day or portion thereof
during which all or part of the Premises are not vacated and surrendered, an amount equal to 150% of the license fee listed on the then-current rate
sheet for use and occupancy for that portion of the Premises that has not been vacated and surrendered. Further, HFC may remo ve and store all
goods and chattels at the sole expense of Licensee and may dispose of any such property if, after the expiration of five calendar days, Licensee has
failed to remove the property from the possession of HFC. HFC shall not be liable to Licensee on account of so removing, storing, or disposing of any
property as provided by this Section, and Licensee shall save and hold HFC harmless from any liability from licensees prevented from occupying any
portion of the Facility due to the holding over of Licensee.

3. Utilities. The License Fee includes utilities for general house lighting, heating and air conditioning, although reduced levels may be m aintained
during non-event hours. HFC shall not be held liable for damages, by abatement of License Fees, loss of profits or otherwise, for interruption or
malfunction of utility services, whether such services are provided by HFC or arranged for by Licensee. HFC agrees to make ev ery commercially
reasonable effort to have any such utilities restored promptly to minimize any disruption to the Event.

4. Copyright Law Compliance. Licensee warrants that no music, artistic works, or other property protected by copyright will be performed,
produced, exhibited or used, nor will the name of any entity protected by trademark be reproduced, exhibited or used during the License Period,
unless duly licensed or authorized by the copyright or trademark owners or their representatives. Licensee covenants to stric tly comply with all laws
respecting copyright and trademarks and warrants that it will not infringe on any related statutory, common law, or other rights of any person or entity
during the License Period. Licensee is solely responsible for remitting payment to the appropriate agencies for the use of an y copyrighted materials.
Licensee shall not advertise, promote, or conduct a live musical performance at the Facility through the use of a false, deceptive, or misleading
affiliation, connection, or association between a performing musical artist or group and the original recording artis t or group in violation of Texas Bus.
& Comm. Code §17.902.

5. Release. LICENSEE AGREES TO AND SHALL RELEASE HFC, THE CITY OF HOUSTON, THEIR AGENTS, EMPLOYEES, OFFICERS,
DIRECTORS, AND LEGAL REPRESENTATIVES (COLLECTIVELY “INDEMNITEES”) FROM ALL LIABILITY FOR INJURY, DEATH, DAMAGE,
OR LOSS TO PERSONS OR PROPERTY SUSTAINED IN CONNECTION WITH OR INCIDENTAL TO PERFORMANCE UNDER THIS
AGREEMENT, EVEN IF THE INJURY, DEATH, DAMAGE, OR LOSS IS CAUSED BY THE CONCURRENT NEGLIGENCE OF THE INDEMNIT EES
AND LICENSEE, AND INCLUDING ANY LIABILITY FOR DAMAGES OR OTHER RELIEF ARISING UNDER FEDERAL OR STATE
EMPLOYMENT LAWS RELATING TO OR INVOLVING PERSONNEL EMPLOYED BY LICENSEE OR ITS CONTRACTORS UNDER THIS
AGREEMENT.

6. Indemnification. LICENSEE AGREES TO AND SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS HFC, THE CITY OF HOUSTON, THEIR
AGENTS, EMPLOYEES, OFFICERS, DIRECTORS, AND LEGAL REPRESENTATIVES (COLLECTIVELY “INDEMNITEES”) FOR ALL CLAIMS,
CAUSES OF ACTION, LIABILITIES, FINES, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, BY REASON OF COPYRIGHT
INFRINGEMENT, ATTORNEYS’ FEES, COURT COSTS AND ALL OTHER DEFENSE COSTS AND INTEREST) FOR INJURY, DEATH, DAMAGE,
OR LOSS TO PERSONS OR PROPERTY, SUSTAINED IN CONNECTION WITH OR INCIDENTAL TO PERFORMANCE UNDER THIS




July 20, 2017                                                                                                                                  Page 5 of 13
                  Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 6 of 13
                                        Republican Party of Texas           Exhibit 1-1, p.6
                                                           2020 State Convention
AGREEMENT INCLUDING, WITHOUT LIMITATION, THOSE CAUSED BY LICENSEE’S AND/OR ITS AGENTS’, SERVANTS’, EMPLOYEES’,
CONTRACTORS’, SUBCONTRACTORS’, PATRONS’, GUESTS’, LICENSEES’, OR INVITEES’ OR OF ANY OTHER PERSON ENTERING UPON
THE FACILITY WITH THE EXPRESSED OR IMPLIED INVITATION OR PERMISSION OF LICENSEE, (COLLECTIVELY, “LICENSEE”) ACTUAL
OR ALLEGED NEGLIGENCE OR INTENTIONAL ACTS OR OMISSIONS; INDEMNITEES' AND LICENSEE’S ACTUAL OR ALLEGED
CONCURRENT NEGLIGENCE, WHETHER LICENSEE IS IMMUNE FROM LIABILITY OR NOT; AND ANY LIABILITY FOR DAMAGES OR
OTHER RELIEF ARISING UNDER FEDERAL OR STATE EMPLOYMENT LAWS RELATING TO OR INVOLVING PERSONNEL EMPLOYED BY
LICENSEE.

LICENSEE SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES DURING THE TERM OF THIS AGREEMENT AND FOR
FOUR YEARS AFTER THE LAST DATE OF THE LICENSE PERIOD. THE LICENSEE SHALL NOT BE OBLIGATED TO INDEMNIFY HFC FOR
HFC’S SOLE NEGLIGENCE.

LICENSEE SHALL REQUIRE BY CONTRACT FROM ITS CONTRACTORS A RELEASE AND INDEMNIFICATION IN FAVOR OF THE
INDEMNITEES TO THE SAME EFFECT AND IN SUBSTANTIALLY THE SAME FORM AS ABOVE.

7. Indemnification Procedures.
(a) If HFC or Licensee receives notice of any claim or circumstances which could give rise to an indemnified loss, the receiving party shall give
written notice to the other party within 30 calendar days. The notice must include (i) a description of the indemnification event in reasonable detail, (ii)
the basis on which indemnification may be due and (iii) the anticipated amount of the indemnified loss. This notice does not estop or prevent HFC
from later asserting a different basis for indemnification or a different amount of indemnified loss than th at indicated in the initial notice. If HFC does
not provide this notice within 30 calendar days, it does not waive any right to indemnification except to the extent that Lic ensee is prejudiced, suffers
loss, or incurs expense because of the delay.

(b) Licensee may assume the defense of the claim at its own expense with counsel chosen by Licensee. Licensee shall then control th e defense and
any negotiations to settle the claim. Within ten calendar days after receiving written notice of the indemnification request, Licensee must advise HFC
as to whether or not it will defend the claim. If Licensee does not assume the defense, HFC shall assume and control the defense, and all defense
expenses constitute an indemnification loss.

(c) If Licensee elects to defend the claim, HFC may retain separate counsel at its expense to participate in the defense and to participate in any
settlement negotiations. Licensee may settle the claim without the consent or agreement of HFC, unless it (i) would result in injunctive relief or other
equitable remedies or otherwise require HFC to comply with restrictions or limitations that adversely affect HFC, (ii) would require HFC to pay
amounts that Licensee does not fund in full, or (iii) would not result in HFC’s full and complete release from all liability to the plaintiffs or claimants
who are parties to or otherwise bound by the settlement.




8. Use and Preparation of the Premises. Licensee shall not use the Premises or Facility for any purpose other than the Event and shall not permit
its use for lodging, or in conflict with any law, ordinance, rule or regulation of any governmental authority, or in any mann er which would violate the
provisions of any insurance coverage on or related to the Facility, or increase the rate of insurance, in any manner deemed obscene or profane, in
any manner which constitutes waste or nuisance, or in any manner which causes or threatens to cause damage or injury to the F acility or alteration
to all or any portion of the Facility. With the exception of the Exclusive Services set forth in the License Agreement, Licensee shall provide and install
all other equipment, furniture and effects of every description and provide such personnel, labor and materials as is necessary or appropriate for use
of the Premises by Licensee.

9. Sharing of Facility and Services. Licensee acknowledges that the Facility may or will be used for the installation, holding or presentation and
removal of other events and activities. Licensee further acknowledges that, in order for the Facility to operate as efficiently as practicable, it may be
necessary to schedule or share certain Facility services and equipment, including entrances, exits, truck ramps, receiving ar eas, marshaling areas,
storage areas, passenger and freight elevators, lobbies, parking lots, canopies (for banners), and concession areas. Licensee agrees to work
cooperatively with other licensees at the Facility, including their employees, agents, and contractors. In the event of a conflict, HFC shall have final
authority to establish the schedules for the use and availability of such services and equipment and to determine when, and th e extent to which, the
sharing of any such services and equipment is necessary or desirable. Licensee acknowledges and agrees that if the sound or vibration generated
by the Event materially and adversely affects another event in the Facility as determined by HFC in its sole discretion, then Licensee shall promptly
make any sound, volume or other adjustments deemed necessary to resolve the interference by HFC in its sole discretion.

10. Advertisements; Right of Entry. HFC reserves and retains the right to use and may display advertisements in the Facility in any manner, which
in the conclusive opinion of HFC is desirable or appropriate, provided that such announcements, advertisements and use do not substantially disrupt
or interfere with the Event. HFC, its officers, directors, servants, employees, agents, concessionaires and their servants, employees and agents, shall
at all times have free access to the Facility, and shall have the right at any time to enter the Premises for any reasonable purpose.

11. Americans with Disabilities Act (“ADA”). HFC is responsible for permanent, structural accommodations required under applicable provisions of
the ADA. Licensee acknowledges that it is responsible for non-permanent accessibility requirements such as, but not limited to, auxiliary aids and
services for the visually impaired, hearing impaired and mobility impaired which may be required under




July 20, 2017                                                                                                                                   Page 6 of 13
                 Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 7 of 13
                                       Republican Party of Texas           Exhibit 1-1, p.7
                                                          2020 State Convention
applicable provisions of the ADA.

12. Force Majeure.
 (a) The term "Force Majeure" shall include, but not be limited to, acts of God, acts of the public enemy, war, blockades, ins urrections, riots,
epidemics in the City of Houston, landslides, lightning, earthquakes, fires, storms, floods, washouts, tornadoes, hurricanes, explosions and other
occurrences or conditions of like nature and shall further include a declaration of a state of emergency by the Mayor of the City of Houston, the
Governor of the State of Texas, or the President of the United States of America. The term does not include any changes in general economic
conditions such as inflation, interest rates, economic downturn or other factors of general application; or an occurrence that merely makes
performance more difficult, impractical, or expensive.

(b) Either party may terminate this Agreement or suspend its obligations hereunder due to Force Majeure to the extent that such occurrence is
beyond the reasonable control of the party whose performance is affected on such affected party's giving notice and full particulars to the other party
of such Force Majeure as soon as practicable, but no later than 7 calendar days after the occurrence of the cause relied upon.

(c) If Force Majeure causes the License Period to be terminated in whole or in part, then Licensee shall owe HFC a portion of the License Fee based
on the time period, if any, during which Licensee had reasonable commercial use of the Premises; provided, however, that any such portion over and
above that amount previously paid by Licensee shall be refunded. The License Period shall not be extended in the event of Force Majeure without a
written amendment to this Agreement, and HFC shall not be obligated to license the Premises or any part of the Facility in su bstitution for the Force
Majeure period.

13. Default.
(a) Licensee shall be in default under this Agreement if any of the following occur: (i) Licensee fails to observe any term of this Agreement, including,
but not limited to payment of any amount due hereunder or the furnishing of documentation evidencing insurance coverage, (ii) Licensee does not
use and occupy the Premises for the purpose described in this Agreement, (iii) Licensee assigns this Agreement, in whole or in part, without the prior
written consent of HFC, or (iv) Licensee declares bankruptcy or ceases doing business.

(b) If Licensee is in default, then HFC shall have the right, without further notice, to invoke any or all of the following r emedies: (i) terminate this
Agreement and revoke the License granted hereunder, (ii) enter and take exclusive possession of the Premises and remove all persons and property,
(iii) institute legal proceedings against Licensee to recover any amount due under this Agreement and any damages sustained by HFC, (iv) retain the
License Fee and any Deposit prepaid by Licensee as liquidated damages and not as penalty (both parties hereto agreeing that damages from such a
default are difficult to ascertain and that such amount is a reasonable forecast of just compensation for the harm to HFC r esulting from such default
by Licensee), (v) deduct from the License Fee and any deposit any fee, charge, or expense incurred by Licensee up to and incl uding the date of
termination and demand any remainder be paid with the Invoice, and (vi) exercise any and all rights available at law or in equity.

14. Cancellation by Licensee.
 (a) If Licensee cancels this Agreement, its use of some portion of the Premises, or some portion of the License Period prior to the commencement of
the License Period, then Licensee shall owe HFC a portion of the License Fee as provided herein.

(b) Licensee and HFC agree that cancellation of this Agreement, some portion of the Premises, or some portion of the License Period will cause
damages to HFC and that the actual damages from the harm are difficult to estimate accurately. Therefore, in lieu of the remedies listed under
Section 13(b), Licensee and HFC agree that Licensee shall be liable for and shall pay to HFC an amount, as calculated below, as liquidated
damages and that such amount is a reasonable forecast of just compensation for the harm to HFC resulting from such cancellation by Licensee. In
the following formula, "X" shall represent the number of calendar days from the date HFC received notice of cancellation from Licensee to the first
day of the License Period and "Y" shall represent the percentage of the License Fee owed to HFC by Licensee: (i) if "X" equals 1,096 or more
calendar days, then "Y" equals 25%; (ii) if "X" equals 366 to 1,095 calendar days, then "Y" equals 50%; (iii) if "X" equals 365 or fewer calendar days,
then "Y" equals 100%.

(c) HFC is authorized to retain all or a portion of the License Fee and any deposit to reimburse HFC the sum owed pursuant to this Section and
Licensee shall pay the balance of such sum owed to HFC, if any, within 30 calendar days of issuance of written notice; provided, however, that any
such portion over and above the amount of liquidated damages previously paid by Licensee shall be refunded.

15. Construction. Construction of a hotel, parking garage, street redevelopment, and ground-floor concourse improvements may occur during the
License Period and affect areas inside and outside of the Facility. HFC agrees to keep Licensee informed of in writing of any material construction or
renovation planned to take place at the Facility during the License Period (routine maintenance and upkeep excepted) and will use commercially
reasonable efforts to minimize any material interference with or disruption of the Event due to such construction or renovation.

16. Venue and Laws. Licensee shall strictly comply with all applicable laws, ordinances, codes, and regulations that affect Licensee's




July 20, 2017                                                                                                                                Page 7 of 13
                 Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 8 of 13
                                       Republican Party of Texas           Exhibit 1-1, p.8
                                                          2020 State Convention
performance hereunder. This Agreement shall be construed in accordance with the laws of the State of Texas without regard to conflict of law
principles. Any litigation in connection with his Agreement shall be in a court of competent jurisdiction in Harris County, Texas. Licensee shall acquire
any federal, state and/or municipal permits or licenses required for the Event and shall pay all taxes of whatever nature becomin g due by reason of
its use of the Facility.

 17. Notices. Notices to either party to the Agreement must be in writing and must be delivered by hand, United States registered or certified mail,
return receipt (or electronic return receipt) requested, Federal Express, UPS or any other national overnight express delivery service. The notice
must be addressed to the party to whom the notice is given at its address set out in this Agreement or other address the recei ving party has
designated previously by proper notice to the sending party. Postage or delivery charges must be paid by the party g iving the notice.

18. Non-Waiver. Failure of HFC to insist upon strict performance of any of the terms and conditions in this Agreement or failure or delay to exercise
any rights or remedies provided in this Agreement or by law, or failure of HFC to notify Licensee properly in the event of default, or the acceptance of
late payment or other obligation shall not release Licensee from any or all of its obligations under this Agreement, and shal l not be deemed a waiver
of any right of HFC to insist on strict performance hereof or any of its rights or remedies as to prior or subsequent default hereunder.

19. Survival. Notwithstanding the acceptance of the License Fee by HFC and the expiration of the License Period, Licensee shall remain obligated
to HFC under all clauses of this Agreement that expressly or by implication survive such acceptance and the expiration of the License Period,
including but not limited to the indemnification provisions in the Agreement.

20. Assignment and Sublicensing; Severability. Licensee shall not assign this Agreement in whole or in part, nor sublicense any portion of the
Premises without the prior written consent of HFC. If any part of this Agreement is for any reason found to be unenforceable, all other parts remain
enforceable unless the result materially prejudices either party.




July 20, 2017                                                                                                                                Page 8 of 13
                   Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 9 of 13
                                         Republican Party of Texas           Exhibit 1-1, p.9
                                                            2020 State Convention

                                                     RULES AND REGULATIONS

                                                  George R. Brown Convention Center
DEFINITIONS
Event: The function for which the Facility will be used and occupied, as described in the License Agreement.

Event Manager: The person assigned to act as the liaison between the client, HFC and the in-house contractors. This person has authority to act for
the Facility Manager in his or her absence.

Facility: George R. Brown Convention Center, 1001 Avenida de las Americas, Houston, Texas 77010.

Facility Manager: The person in charge of overseeing day-to-day operations at the Facility, including events, maintenance, repairs and capital projects.

Licensee: An entity or individual that has entered into a License Agreement with HFC for use of the Facility.

License Period: The period of time Licensee has use of the Premises, as defined in the License Agreement.

Premises: That portion of the Facility to be used for the Event, as defined in the License Agreement.

FIRST AID
1. Certified first aid personnel (such as emergency medical technicians or nurses) are required at events with an estimated attendance of 500 or more
people. Licensee shall be responsible for the cost of providing certified first aid personnel.

2. A minimum of one certified first aid provider must be present in the Premises during each Event day, beginning 30 minutes prior to the Event
opening to attendees and continuing until one hour after the Event is closed to attendees.

3. At least one certified first aid provider must be present in the Premises during move-in and move-out activities, such as the loading/unloading of
freight or exhibits, or the use of equipment such as forklifts, boom lifts, scissor lifts, or pallet jacks.

4. A schedule of the number and postings of first aid personnel shall be submitted in writing to the Event Manager at least 30 calendar days prior to the
first day of the License Period. All such first aid arrangements are subject to the approval of the Facility Manager.

5. Licensee assumes sole responsibility for the qualifications of all first aid personnel.

6. Licensee shall notify the Event Manager immediately in the event of an accident, injury or any other incident requiring first aid.

SECURITY
1. Licensed security guards are required at events with an estimated attendance of 500 or more people. Licensee shall be solely resp onsible for
providing security in the Premises, including crowd and traffic control, at any loading docks, driveways or other areas used during the License Period,
at its sole cost and expense.

2. If the Premises includes an exhibit hall, then a minimum of two security guards must be present during each Event day begi nning 30 minutes prior to
the Event opening to attendees and continuing until one hour after the Event is closed to attendees. One security guard shall be posted to monitor
ingress and egress and the other shall be assigned to rove the Premises.

3. If the Premises does not include an exhibit hall, then a minimum of one security guard must be present during each Event day beginning 30 minutes
prior to the Event opening to attendees and continuing until one hour after the Event is closed to attendees.

4. At least one security guard must be present in the Premises during move-in and move-out activities, such as the loading/unloading of freight or
exhibits, or the use of equipment such as forklifts, boom lifts, scissor lifts, or pallet jacks.

5. A schedule of the number and location of security guards shall be submitted in writing to the Event Manager at least 30 calendar days prior to the
first day of the License Period. All security arrangements are subject to the approval of the Facility Manager.

6. Licensee assumes sole responsibility for the qualifications of all security personnel.

7. Licensee shall, at all times, conduct its activities with full regard for public safety and observe and abide by all applicable rules, including without
limitation all emergency procedures, regulations and requests of the Facility Manager or duly authorized governmental agency




 July 20, 2017                                                                                                                                    Page 9 of 13
                  Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 10 of 13
                                        Republican Party of Texas           Exhibit 1-1, p.10
                                                             2020 State Convention
responsible for public safety.

8. Licensee shall ensure that its employees, agents, exhibitors, contractors, and subcontractors wear a clearly visible ident ification badge provided by
Licensee or their respective employer at all times. Badges must include the name of the wearer and the name of his or her employer.

FIRE REGULATIONS
1. Flammable or volatile materials are prohibited within the Facility unless approved, in advance and in writing, by the City of Houston Fire Marshal.

2. Use of flammable compressed gas cylinders is strictly controlled within the Facility and generally prohibited. Non-flammable compressed gas
cylinders must be secured to prevent toppling.

3. All decorations, drapes, signs, banners, table coverings and skirts, carpeting or similar decorative materials used shall be flame retardant to the
satisfaction of the City of Houston Fire Marshal and are subject to inspection and flame testing.

4. Licensee, its employees, agents, exhibitors, contractors and all other personnel shall comply with all federal, state an d local fire codes which apply
to places of public assembly.

5. No portion of the entrances, exits, corridors, passageways, halls, lobbies, stairways, escalators, aisles, driveways, sidewalks, ramps or other
common areas shall be obstructed or used for any other purpose than ingress and egress. All doors shall have a clearance of at least ten feet on both
sides with no physical obstructions. All exit doors shall remain unlocked during the Event.

6. Access to fire detection and suppression systems, heating, ventilation and air-conditioning vents, lighting fixtures and controls shall not be covered
or obstructed at any time for any reason. Exit signs and fire hose cabinets must remain visible and unobstructed at all times.

7. Licensee shall not admit to the Premises a number of persons in excess of the maximum occupancy established and approved by the City of
Houston Fire Marshal.

8. Certain events, exhibits, displays or activities require standby personnel for a fire watch. All such costs incurred, including an hourly fee and permit,
shall be the sole responsibility of Licensee. (Please consult your Event Manager for further details.)

9. The City of Houston Fire Marshal has authority to delay or close the event for any violation or for safety reasons.

FLOOR PLANS
1. For any Event featuring exhibit space, such as conventions and trade shows, floor plans must be submitted to the Event Man ager no later than 90
days prior to the first day of the License Period. Floor plans for all other Events must by submitted to the Event Manager no later than 30 calendar
days prior to the first day of the License Period.

2. Floor plans shall allow adequate aisle and cross-aisle space and shall not prevent access to fire exits, fire hoses, concession areas, offices or
meeting rooms. All floor plans should include any registration and pre-function areas.

3. Any floor plan, if different from the plan originally submitted, shall be submitted for re-approval to the Event Manager no less than 15 calendar days
prior to the first day of the License Period.

MOVE-IN AND MOVE-OUT
1. Licensee is responsible for coordinating all move-in and move-out activities, schedules and logistics with the Event Manager. All labor costs,
expenses and requirements for move-in, move-out and set-up shall be the sole responsibility of Licensee.

2. Licensee is responsible for handling, storing and securing all freight, including crates and packing material. Crates shal l only be stored in areas
approved in advance by the Facility Manager. HFC does not allow or accept freight shipments for Licensee, its contractors, exhibitors or speakers prior
to the License Period. HFC shall not be held liable for any damages, losses or security surveillance for storage of crates.

3. All move-in and move-out of freight must be through designated loading docks, freight doors and freight elevators. The main lobbies, side doors,
escalators and passenger elevators are not to be used for such purposes.

4. No forklifts, trailers, or other vehicles or equipment shall be stored or left before or after the License Period without prior written author ization from
the Facility Manager.

5. Freight doors, portable walls, and all HFC-owned equipment shall only be set-up and/or operated by authorized HFC employees or




 July 20, 2017                                                                                                                                    Page 10 of 13
                   Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 11 of 13
                                         Republican Party of Texas           Exhibit 1-1, p.11
                                                              2020 State Convention
contractors.

6. Licensee is responsible for the removal of all crates and pallets from the Facility by the end of the License period.

7. Access to equipment rooms, exhibit floor utility boxes and the underground utility tunnel is strictly prohibited to anyone other than authorized HFC
employees and contractors.

8. All vehicles, forklifts, and heavy equipment not on display shall be removed from the Premises at least 1 hour before the Event is opened to
attendees.

PERMITS Certain events, exhibits, displays and activities require licenses and/or permits, including, but not limited to, the followi ng: Cooking, food and
beverage sampling, liquid or gas fueled vehicles, pyrotechnics, lasers, antique dealing, sales and use tax, use of tents or canopies.

DAMAGE PREVENTION
1. Vehicles, forklifts, boom lifts, scissor lifts, pallet jacks, personnel carts and objects over 1,500 pounds are prohibited on carpeted areas of the Facility
unless approved in advance and in writing by the Event Manager. If approved, Masonite® or 6ml. polyethylene floor covering shall be used at all
times. Licensee may request use of Masonite® in inventory at the Facility during the License Period, provided that setup and removal are the sole
responsibility of Licensee.

2. Golf carts, Cushman® utility vehicles, Segway® vehicles, bicycles and similar transportation devices are expressly prohibited in carpeted areas of
the Facility unless approved, in advance and in writing, by the Event Manager.

3. All platform trucks, dollies and carts used on permanently carpeted areas shall have tires and wheels of a type approved b y the Facility Manager
and shall meet the following requirements: (i) Wheels of at least 6” in diameter, (ii) thread width of at least 2½”, and (iii) non-skid tires.

4. No locks and/or chains will be placed on any door of the Facility for any reason.

5. Under no circumstances should any exterior door be propped open or any automatic closing device, panic hardware or mullion removed from any
door of the Facility.

6. Only tapes pre-approved by the Event Manager shall be used in the Facility (e.g., Shurtape® PC 618 cloth tape or Shurtape® DF 642 double-faced
cloth tape). No tape of any kind shall be permitted on any permanently carpeted or painted areas or be affixed to any permanent feature of the Facility.

7. No holes may be drilled, cored or punched into walls, floors, or any other part of the Facility. Use of nails and tacks on Facility walls is expressly
prohibited.

8. Painting or finishing of signs, displays or other objects is prohibited at the Facility.

9. Drip pans and scrap buckets should be provided for operating machinery to prevent lubricants, paint, etc. from staining the floor and/or causing a
safety hazard.

10. Any display containing soil, sand or similar materials shall use a protective floor covering such as heavy plastic. Curbing material shall be used to
prevent spills and seepage.

11. The furniture located in the second level show offices and conference rooms shall not be moved without the prior approval of the Facility Manager.

12. Hazardous materials, including biohazards, are strictly prohibited at the Facility unless approved in advance and in writing by the Facility Manag er.
Licensee shall be solely responsible for the proper care, handling, removal, and disposal of all hazardous materials.

EXCLUSIVE SERVICES
1. An in-house provider exclusively offers food, beverage and catering services at the Facility. Sampling requires the advanced permis sion of the
exclusive food and beverage provider.

2. Telecommunications, including voice, data and network services, are exclusively offered by an in-house provider.

3. Temporary utilities, including electrical, compressed air, water and drainage services are an exclusive service at the Fac ility.




 July 20, 2017                                                                                                                                   Page 11 of 13
                  Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 12 of 13
                                        Republican Party of Texas           Exhibit 1-1, p.12
                                                             2020 State Convention
4. Exhibit booth cleaning is an exclusive service at the Facility.

5. Facility-affixed audio and structural rigging are controlled exclusively by the in-house audio-visual contractor.

KEYS Requests for keys must be submitted to the Event Manager and any keys issued shall be returned before the end of the License
Period. Licensee shall be charged $75.00 for each key not returned to the Event Manager by the expiration of the License Period and a $25.00 charge
for re-keying each appropriate lock.

CLEANING
1. Facility staff will clean the common areas, including lobbies, hallways, aisle carpeting, restrooms, meeting rooms, associati on offices and registration
areas at no charge.

2. Facility staff will provide light trash removal during move-in and move-out. Licensee shall be responsible for removing all bulk trash, crates, pallets,
packing material and any other trash not easily removed by a vacuum cleaner or push broom.

3. Licensee shall be held responsible for any cleaning costs incurred due to residue, oil, grease, or an unusual amount of dirt or debris. Use of confetti,
glitter or helium balloons will result in additional cleaning costs. In addition to any labor costs, Licensee shall be liable for any costs associated with
environmental clean up and/or disposal.

ANIMALS/PETS With the exception of service animals and animals participating in dog or cat shows, animals shall not be allowed in the Faci lity
unless approved in advance and in writing by the Facility Manager. The Facility Manager must receive all requests to bring animals into the Facility no
later than 10 calendar days prior to the first day of the License Period.

PARKING
1. Street parking in front of the Facility on Avenida de las Americas without a permit is strictly prohibited.

2. Parking on the third level ramp at the Facility is by permit only. All vehicles in violation will be towed, without notice an d at the owner’s expense.

3. Private vehicle parking is available at surrounding parking garages and numerous surface lots located near the Facility.

VEHICLE DISPLAYS
1. Vehicle displays require a permit from the City of Houston Fire Department. If 15 or more vehicles will be displayed, then standby personnel shall be
required for a fire watch. All costs incurred, including an hourly fee and permit, shall be the sole responsibility of Licens ee. (Please consult your Event
Manager for further details.)

2. The battery must be disconnected while any vehicle is on display.

3. Fuel in the tanks of display vehicles shall not exceed 1/4th of their capacity or five gallons of fuel, whichever is less.

4. All display vehicle gas caps shall be taped or locked.

5. Non-flammable protective covering must be placed under display vehicles to prevent stains.

6. Duplicate keys for vehicles on display must be provided to show management and/or to show security for use in the event of an emergency. Keys
shall be kept in the Premises during the entire License Period.

RIGGING AND HANGING Rigging and hanging requests must be submitted for approval at least 30 calendar days prior to the first day of the License
Period to the Facility audio-visual contractor, who will determine if the requests are within the architectural guidelines of the Facility. The Facility
Manager reserves the right to refuse permission, remove, delay or terminate any rigging or hanging for safety reasons or to prevent damage to the
Facility.

SMOKING AND TOBACCO In accordance with City of Houston Ordinance No. 2006-1054, smoking is prohibited at the Facility, with the exception of
certain enclosed meeting areas designated by HFC, when used for private, invitation-only functions. Use of e-cigarettes and similar electronic smoking
devices is prohibited at the Facility. The distribution or sale of tobacco products and electronic smoking devices is prohibited in the Facility.

FIREARMS Possession of Firearms is forbidden in the Facility with the exception of the following: (i) licensed peace officers and licensed honorably
retired peace officers, (ii) exhibitors and patrons during duly licensed gun shows, and (iii) individuals licensed by the State of Texas to
carry handguns. A “Firearm” is defined as any device designed, made, or adapted to expel a projectile through a barrel or cylinder by using the energy
generated by an explosion or burning substance or pressurized air or gas or any device readily convertible to that use.




 July 20, 2017                                                                                                                                   Page 12 of 13
                 Case 4:20-cv-02104 Document 18-3 Filed on 07/17/20 in TXSD Page 13 of 13
                                       Republican Party of Texas           Exhibit 1-1, p.13
                                                         2020 State Convention

RESIDUAL MATTERS Matters not addressed in these Rules and Regulations shall be governed by applicable law or, in the absence thereof, decided
by HFC in its sole, but reasonable discretion. For every Event, the Facility Manager has the final determination as to whether the Facility is properly
prepared, in accordance with these Rules and Regulations, for the doors to be opened to attendees.




 July 20, 2017                                                                                                                            Page 13 of 13
